Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of G.P., a Child                      Appeal from the County Court at Law of
                                                      Bowie County, Texas (Tr. Ct. No. 15-C-
No. 06-16-00017-CV                                    0118-CCL). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
                                                      Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Bethany Poole, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 26, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk